Citation Nr: 0938104	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of injuries 
sustained in an automobile accident, to include a low back 
disorder and a stomach disorder.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 through May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

FINDINGS OF FACT

1.  A July 1996 rating decision denied service connection for 
residuals of an automobile accident, to include a low back 
and a stomach disorder; notice of the decision was mailed to 
the Veteran on July 16, 1996; and the Veteran did not enter a 
notice of disagreement with this decision within one year of 
mailing of this decision.

2.  The Veteran sought to reopen his claim in April 1997; the 
RO declined to reopen the Veteran's claim in a September 1999 
rating decision which was mailed to the Veteran on September 
22, 1999; and the Veteran did not enter a notice of 
disagreement within one year of mailing of this decision.

3.  The Veteran sought again to reopen his claim in February 
2002; the RO declined to reopen the Veteran's claim in an 
April 2002 rating decision; following a timely appeal by the 
Veteran, the Board also declined to reopen the Veteran's 
claim in a February 2004 decision; a Motion for 
Reconsideration filed by the Veteran in February 2004 was 
denied by the Board in a March 2004 letter.

4.  The evidence associated with the claims file subsequent 
to the Board's February 2004 decision, when considered with 
previous evidence of record, fails to establish the 
occurrence of an in-service injury, illness, or disease, nor 
does it relate to the factual issue of whether the Veteran's 
back and stomach disorder is related to an in-service injury, 
illness, or disease.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for a residuals of injuries 
sustained in an automobile accident, to include a low back 
disorder and a stomach disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.156, 3.159, 3.304(f) 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because such a 
determination is a jurisdictional prerequisite to the Board's 
de novo review and adjudication of the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
If it is determined that no such evidence has been offered, 
that is where the Board's analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.   In 
such cases, further analysis, beyond consideration of whether 
the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's request to 
reopen was received after August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for residuals of an automobile accident, to 
include a low back disorder and a stomach disorder, was 
denied in a July 1996 rating decision on the basis that the 
evidence of record at that time did not demonstrate the 
occurrence or treatment of a low back or stomach disorder 
during the Veteran's active duty service.  At the time of 
this decision, the evidence of record included an October 
1992 private treatment record, VA treatment records from 
August 1992 through April 1993, and various statements 
submitted by the Veteran in March, April, and May of 1993.  
The Veteran did not appeal the RO's July 1996 decision. 

In April 1997, the Veteran requested that his claim of 
service connection be reopened.  In support of his claim, he 
provided copies of in-service morning reports from June, 
July, and December of 1955 and January 1956; a December 1995 
report of a lumbar CT scan; private treatment records from 
January 1983 and August 1989 and additional personal 
statements.  In a September 1999 rating decision, the RO 
declined to reopen the Veteran's claim on the basis that the 
newly submitted records still did not establish in-service 
back or stomach injury or treatment.  This decision was not 
appealed.

In February 2002, the Veteran sought again to reopen his 
claim.  This request was denied by the RO in an April 2002 
rating decision, again on the basis that the evidence of 
record still did not establish the occurrence of in-service 
back or stomach injuries.  The Veteran filed a notice of 
disagreement in April 2002.  Subsequently, additional 
evidence, consisting of VA treatment records from August 1992 
through July 2003 and various personal statements from the 
Veteran and his spouse, was submitted for consideration.  In 
a February 2004 decision, the Board also determined that the 
evidence of record at that time did not establish the 
occurrence of an in-service injury.  Although, in February 
2004, the Veteran filed a Motion to Reconsider the Board's 
decision, that motion was denied in a March 2004 ruling.  The 
Board's February 2004 decision is final.  38 U.S.C.A. 
§ 7104(b). The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the Veteran's claim since the issuance of the Board's final 
February 2004 decision.

The Veteran's pending request to reopen his claim of service 
connection was filed in April 2006.  In support of this 
request, the Veteran has provided his statements to support 
his claim, as well as a copy of an article concerning the 
fire at the National Personnel Records Center in 1973.  Also, 
in connection with a separate claim, the RO obtained VA 
treatment records dated in 2005 and 2006 and additional 
copies of the Veteran's DD Form 214.  The Board also notes 
that, with his motion for reconsideration filed in February 
2004, the Veteran included a copy of a September 1974 letter 
from a VA radiologist containing an opinion that the 
degenerative arthritis then demonstrated by the Veteran had 
no relationship to the Veteran's automobile accident in 
January 1974, and that the arthritic condition was not 
aggravated by the accident and had been existing for years, 
and a copy of a March 1974 VA radiology report, both of which 
were of record at the time of the February 2004 Board 
decision.  Also placed in the Veteran's claims folder after 
the February 2004 Board decision is a copy of a June 2006 
letter from the Veteran's wife addressed to the Secretary of 
Veterans Affairs, which describes their efforts to obtain VA 
benefits.

In summary, some of the evidence received since the Board's 
February 2004 decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  In particular, the VA treatment 
records dated in 2005 and 2006 were not previously 
considered.  Nonetheless, the evidence which is actually 
"new" does not relate to the occurrence of an in-service 
back or stomach injury, which had not previously been 
established.  The treatment records document lateral back and 
abdominal pain, but do not establish the occurrence of an in-
service occurrence.  As such, this evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Similarly, the February 2007 article concerning the 1973 fire 
was not previously considered, but does not provide new 
information relating to an unestablished fact concerning the 
Veteran's claim.  The copies of evidence previously 
considered, including the Veteran's DD Form 214 and the March 
1974 VA radiology report and September 1974 letter from a VA 
radiologist, are not new evidence.

Indeed, the only other new evidence of record supporting the 
Veteran's claim are the lay opinions expressed in a June 2006 
statement from the Veteran's spouse and in the Veteran's 
January 2008 substantive appeal.  Neither the Veteran nor the 
Veteran's spouse, however, has been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, their lay opinions do not constitute medical 
evidence and lack probative value as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  As this evidence is devoid of 
probative value, it cannot be considered "material."

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
residuals of an automobile accident, to include a low back 
disorder and a stomach disorder.  This evidence, however, 
does not suggest the occurrence of an in-service injury, 
illness or disease of the back or stomach.  Accordingly, this 
evidence does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim, and this appeal must be 
denied.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part, effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule, among other changes, removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in his or 
her possession that pertains to the claim.

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act of 2000 (VCAA) requires that VA look at 
the bases for the denial in the prior decision and to provide 
a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  The 
veteran is thereby notified that the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to reopen his 
claim for service connection in an August 2006 notification 
letter.  After a reasonable period in which the Veteran was 
provided an opportunity to respond, that issue was 
subsequently adjudicated in the RO's November 2006 rating 
decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records and identified 
private treatment records have been obtained.

The Board is aware that the Veteran's service treatment 
records are "fire-related" (presumably destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri) and that they have not been obtained.  As 
noted in the Board's prior February 2004 decision, the RO has 
expended thorough and comprehensive efforts to assist the 
Veteran in locating and retrieving his service treatment 
records.  

In July 1995, the Veteran was requested to complete a NA Form 
13055 to assist in reconstruction of his service records.  In 
July 1996, partial service records in the form of morning 
reports were obtained from the NPRC.  In October 1998, the RO 
requested NPRC to furnish additional service records which 
could be obtained from alternative sources, but was advised 
by NPRC that no such records were available.  In October 
1995, September 1998, and March 1999, similar responses were 
provided by NPRC in response to congressional inquiries made 
on the Veteran's behalf.  In July 1999, the Veteran was 
advised that his service records were "fire-related" and 
provided a list of documents which could assist in 
substituting for or reconstructing his service records.  As 
documented in an April 2002 letter, multiple attempts by the 
Veteran to locate his service records were unsuccessful.
 
Given the efforts of the RO, the Board is fully satisfied 
that all necessary efforts have been made to obtain service 
treatment records in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (holding that VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed to be destroyed).

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his 
current stomach and low back disorders.  Nonetheless, such an 
examination is not required in this case, as the Veteran's 
application to reopen his claim for service connection for 
those disorders is being denied.  38 C.F.R. § 
3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

New and material evidence has not been received, and 
reopening of the Veteran's claim for service connection for 
residuals of injuries sustained in an automobile accident, to 
include a low back disorder and a stomach disorder, is not 
warranted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


